SUMMARY ORDER

Appellant James Peace, pro se, appeals from a judgment of the United States District Court for the Western District of New York (Telesca, J.), granting the motion of Appellee Commissioner of the Social Security Administration (“Commissioner”) for judgment on the pleadings and affirming the Commissioner’s denial of Peace’s application for Supplemental Security Income (“SSI”) benefits under the Social Security Act. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review district court orders granting motions to dismiss pursuant to Fed. R.Civ.P. 12(c) de novo. See Jasinski v. Barnhart, 341 F.3d 182, 184 (2d Cir.2003). “When deciding an appeal from a denial of disability benefits, we focus on the administrative ruling rather than the district court’s opinion.” Curry v. Apfel, 209 F.3d 117, 122 (2d Cir.2000). We conduct a plenary review of the administrative record to determine whether, considering the record as a whole, substantial evidence supports the Commissioner’s decision and the correct legal standards have been applied. See Shaw v. Chater, 221 F.3d 126, 131 (2d Cir.2000). “Substantial evidence means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (internal quotation marks omitted).
The Commissioner found that Peace was not entitled to SSI benefits because (1) he either had engaged in substantial gainful activity or was incarcerated between 1985 and 1994, (2) his hypertension and drug abuse did not constitute severe impairment, and (3) he retained the residual functional capacity to perform non-complex work at all exertional levels. The District Court correctly concluded that substantial evidence supported these findings. We have carefully considered Peace’s remaining contentions on appeal and find them to be without merit.
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.